Action to recover damages for breach of contract and for fraud. Prom an order denying a motion to add interest to a jury verdict pursuant to section 480 of the Civil Practice Act, and from an order granting reargument of such motion but adhering to the original decision, plaintiffs appeal. Order granting reargument of motion to add interest to verdict and upon reargument adhering to the original decision, in so far as appealed from, affirmed, with ten dollars costs and disbursements. Appeal from original order dismissed, without costs. No opinion. Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ., concur.